Bergan, J.
Plaintiff has obtained a final judgment of injunction restraining defendants from the use of White Lake, which is described in one of the briefs before us as " the largest lake in Sullivan County The lake is in a summer resort area and its shores are extensively developed for this purpose. Defendants, except one, own parcels of land having lake frontage. The corporate defendant owns such a parcel and also claims the fight to use the lake by virtue of an easement.
The theory of the judgment is that plaintiff is the owner of substantial parts of the land under the lake and from this title has the exclusive right to use the water over this land. The judgment recites the descriptions in the deeds on which plaintiff’s claim of title is based, and by reference to a map of the lake, sets forth the areas in which the injunction is to be operative.
*335A blue line on the map describes the area. ' In some portions of the lake it follows the shore line; in others it follows the shore line a distance 200 feet out in the water; in others it makes juts into the lake; at one place it amounts nearly to a bisection of the lake by separating two very substantial sectors; at another it takes out of the scope of the judgment a triangular portion of the lake, the apex of the triangle extending toward the center of a narrow neck of water.
We accept the principle for which appellants argue that injunctive interference with the free use of a summer resort lake, the shores of which are held in many diverse titles and the waters of which are extensively used, would not be undertaken by the court unless plaintiff shows a clear title to all the land under water which it claims.
In the second place the court would hesitate to lend its force by the injunctive process to interference with the use of the lake where the plaintiff’s ownership was so broken into by other titles that the resulting pattern of ownership would be physically irregular. The feasibility of the injunction would then become a matter of concern.
Beyond all that the court in equity would tend to avoid granting an injunction which would result in a monopoly of waters of a resort lake if that could be done with proper respect for legal titles. We inherit from the common law a reluctance to fortify monopolies by injunction. This hesitancy operates especially in areas where there is residuum of discretion about whether an injunction will be given or withheld.
Even if we take the lines of plaintiff’s title to land under the water of the lake just as the Special Term has found them to exist, it makes a fairly debatable case whether it is feasible to enjoin the free use of the lake within those lines. But we think that other adverse titles cut down the area of plaintiff’s title to the point that injunctive interference would no longer be feasible.
In the 1860’s the owners of the title to all the property now in dispute executed certain deeds to land contiguous with the lake shore. One of those deeds (August 23, 1864) carried the description to a stake and stones “ on the shore of the White Lake ” and continued “ then along the shore of said lake easterly at low water mark ” to a point. Another deed (June 26, 1865) carried the description to a birch tree “ standing on the lake shore ” and continued “ then by low water mark ” to the beginning. Another deed (June 22, 1864) carried the line “ to White Lake ” and continued “ along low water mark ” to *336the beginning; another (April 1, 1863) carried the description “ to low water mark in White Lake; thence along the lake shore ”; another (October 12,1867) carried the description “ to the shore ’ ’ of the lake and then ‘ ‘ along the shore at low water mark.” One of these deeds (June 26, 1865) is the source of title of Stanley Williams, one of the defendants here. The other titles thus created are not held by any party to this action.
In Hammel v. Camp Ranger, Inc. (275 App. Div. 23, 25) this court had before it for construction a deed which carried the line “ to Pleasant Pond low water mark, thence * * * along said Pleasant Pond shore ” and stated further that the line was “ to run along ” the pond and “ to run to the low water mark thereof.” The court held that this description in the absence of other proof of intent carried title “ to the center of the pond ”.
While the point has been a debatable one in New York as the minority opinion pointed out (p. 28) still we feel bound to follow that case which was affirmed (300 N. Y. 602) in construing the effect of words of description of marked similarity. The decision, indeed, is consistent with the rule followed at common, law, that a conveyance of land bounded by a small inland lake or pond usually carries title to the center or the thread of the current unless there is expression to the contrary. (Hardin v. Jordan, 140 U. S. 371.)
It would be unprofitable to follow in detail the semantic differences which carried such diverse legal consequences from the use of “by the shore ” or “to the bank ” or “ along said pond” (White v. Knickerbocker Ice Co., 254 N. Y. 152; Gouverneur v. National Ice Co., 134 N. Y. 355; Halsey v. McCormick, 13 N. Y. 296; Child v. Starr, 4 Hill 369). It is enough to say that we follow our own decision in construing the effect of similar words.
If we apply to this lake the rule of the Gamp Banger case there are areas of the lake in which the injunction has become operative to which plaintiff does not have title. It is true that in all but one of the titles to the center of the lake resulting from these descriptions of the 1860’s no defendant shows any present interest. Plaintiff argues from this that the construction which we make “ would avail these defendants nothing ” since they are not the successors in interest. There is, however, a difference between the right of the defendants to use portions of the lake owned by strangers and the right of the plaintiff to prevent their using portions of the lake owned by strangers. Plaintiff could not have an injunction unless it also had a title.
*337Plaintiff’s brief continues that if the descriptions now discussed carried title to the center of the lake “ Perhaps plaintiff could not stop them [defendants] from using the four small piece-of-pie shaped strips of land extending from the shore to the center of the lake, but plaintiff would still be entitled to its injunction against the use of the rest of the lake We think, however, that the intervention of these other titles under the water, extending from different shores, as we compare the deed references to the map, and moving in different directions to the center would operate to defeat the relief plaintiff seeks and which it has obtained. Such a truncated injunction would be beyond feasibility.
There are other intervening titles ahead of that acquired by plaintiff which require attention. The owners in the 1860’s seemed to have made reservations of the water of the lake apparently then for water power or other similar purposes. We need not discuss these in detail except to say they could not affect the specific earlier deeds we have considered to the extent those deeds are construed to carry title to the center of the lake.
It seems a fair description of the title to say that plaintiff’s predecessors ultimately acquired generally whatever the reservation to the water the owners of 1860 had retained. One of the owners in the chain of title by a series of deeds in the 1880’s, however, made four conveyances using the expressions “ along the low water line ” (December 29, 1880) or “ following the line of low water mark ” (September 24, 1885); or “ to low water mark; thence along low water mark ” (same date); or ‘ ‘ to the low water mark of White Lake; thence along said low water mark ” (September 26, 1885), and these seem to cast additional pie-shaped thrusts into the pattern of plaintiff’s title and to render an injunction less workable or desirable. One deed in the chain of plaintiff’s title conveys “ all the land covered by the waters of White Lake * * * not heretofore conveyed to D. B. Kiri tie or to the party of the first part. ’ ’ This would mean literally that the grantor continued to reserve what he owned. Defendants argue that if this was a mistake “ no correction was ever made and none sought ”. Plaintiff does not admit expressly it was a mistake; or say that it should be disregarded, but merely argues that the “ reason for such change is obvious ” that the previous deed to the grantor had contained the expression “ not heretofore conveyed to D. B. Elnne or to the party of the second part.” All this may be, as plaintiff says it is, a feeble “ attempt to make a point ” but in *338seeking an equitable remedy as drastic as this one is, the complaining party’s chain of title ought to be quite free from arguable issues.
We agree with the Special Term that the corporate defendant has shown no effective general easement in the lake that should be recognized in the judgment. On the whole record we think plaintiff ought not to have an injunction.
The judgment should be reversed and judgment granted for defendants dismissing the complaint, with costs. The appeal from the order refusing a new trial should be dismissed. The order to be entered should be settled on notice.